Order entered March 21, 2013




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-12-01432-CR

                                 CARMEN VAUGHN, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                            On Appeal from the Auxiliary Court No. 4B
                                      Dallas County, Texas
                               Trial Court Cause No. TR-12-15353

                                           ORDER
        We GRANT IN PART appellant’s March 18, 2013 motion for an extension of time to

file her brief.

        We EXTEND the time to file appellant’s brief to April 26, 2013. No further extensions

will be granted. If appellant does not file her brief by April 26, 2013, the appeal will be

submitted without briefs.


                                                      /s/   LANA MYERS
                                                            JUSTICE